Exhibit 10.60

AMENDMENT TO PROMISSORY NOTE

This Amendment to Promissory Note (the “Amendment”) is entered into as of
December 1, 2011 by and between eDiets.com, Inc. (“Maker”) and Lee S. Isgur
(“Holder”).

WHEREAS, Maker executed and delivered to Holder that certain promissory note
dated November 12, 2010 (the “Original Note”), payable to the order of Holder in
the original principal amount of Two Hundred Thousand and 00/100 Dollars
($200,000.00), which Original Note evidences a loan in such original principal
amount made by Holder to Maker; and

WHEREAS, Maker and Holder wish to amend the Original Note to extend the maturity
date thereunder,

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Maker and Holder hereby agree as follows:

8. All capitalized terms not otherwise defined herein shall have the respective
meanings set forth in the Original Note.

9. The entire outstanding principal balance of the Original Note, together with
all accrued and unpaid interest and charges thereon, shall be due and payable on
December 31, 2012.

10. Except as otherwise provided in this Amendment, all terms and provisions of
the Original Note shall remain in full force and effect.

11. This Amendment shall be governed by and construed in accordance with the
laws of the State of Illinois.

12. This Amendment shall bind and inure to the benefit of the parties hereto and
to their respective successors and assigns.

13. This Amendment may not be changed orally.

14. This Amendment may be executed in multiple counterparts, and may be
delivered by facsimile or other form of electronic transmission. Each
counterpart, when so executed and delivered, shall be deemed an original, and
all counterparts shall together constitute one and the same instrument.

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker and Holder have duly executed this Amendment as of the
day and year first above written.

 

HOLDER:     MAKER:     EDIETS.COM, INC.

/s/ Lee S. Isgur

    By:  

/s/ Thomas Hoyer

LEE S. ISGUR       Name: Thomas Hoyer       Title: Chief Financial Officer